DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendments filed on 11/09/2022 has been received and entered.  Currently Claims 1-20 are pending.

Response to Arguments
Applicant argues on pages 12-13 of applicant’s remarks that the cited references do not teach or suggest “switching the display environment of the CA from the rich execution environment to the trusted execution environment comprises: controlling, according to the TUI display request of the CA by using a driver that is of the display-related hardware device and that is in the rich execution environment, the hardware device to exit a current non-secure mode, wherein the non-secure mode is a running mode that corresponds to the hardware device and that is in the rich execution environment; and controlling, by using a driver that is of the hardware device and that is in the trusted execution environment, the display-related hardware device to enter a secure mode, wherein the secure mode is a running mode that corresponds to the hardware device and that is in the trusted execution environment” as recited in the amended claims.
The examiner respectfully disagrees.  The examiner refers to the below 103 rejection.  In particular, Jang teaches a switching operation determines whether to operate under rich operating system or trusted operating system.  Jang teaches displaying a user application, wherein the user application is running in the rich execution environment (REE).  Jang teaches a trusted service application, running in the trusted execution environment (TEE), executing a secret user interface (a login page) that is displayed through the user application (Jang Fig. 3, Fig. 9, paragraph [0044], [0051], [0063]).  One of ordinary skill in the art would recognize that since the trusted service application, running in the TEE, executes the secret user interface, the secret user interface also runs in the TEE.  Therefore, when the secret user interface is displayed, the display environment switches from REE (e.g. view of the user application) to TEE (e.g. the secret user interface).
In an analogous art, Banginwar teaches a URTS and a guest OS may be referred to collectively as the rich execution environment (REE). Untrusted application makes a call to trusted application (TA) and the URTS invoke TA enter interrupt.  REE is exited and switches to TEE.  TISR (running in trusted environment) switch to the trusted view of TA and the trusted page table.  TRTS (running in trusted environment) switch to trusted stack ([0056], [0130], [0132]-[0134], [0138], [0169], [0172]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jang with the teachings of Banginwar to include exiting the non-secure mode and entering a secure mode because the results would have been predictable and resulted in exiting the ree and entering the tee when displaying the secret user interface.  Therefore, Jang in view of Banginwar teaches limitations of the claims.

Applicant argues on pages 14-15 of applicant’s remarks that the cited references do not teach or suggest “displaying a trusted application (TA) interface of the CA in the trusted execution environment”.
The examiner respectfully disagrees.  The examiner refers to the above examiner’s response.  In particular Jang teaches a trusted service application, running in the trusted execution environment (TEE), executing a secret user interface (a login page) that is displayed through the user application (Jang Fig. 3, Fig. 9, paragraph [0044], [0051], [0063]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of USPN 11,003,745 (Appl. No: 15/991693). Although the claims at issue are not identical, they are not patentably distinct from each other. (see Claim-Comparison Table below for independent claim 1 of the instant application against Claims 1 and 6 of 11,003,745).
Claim
Application#17/223414
Claim
USPN # 11,003,745
1
A user interface switching method, comprising:
1
 A user interface switching method, comprising: 

triggering a trusted user interface (TUI) display request of a client application (CA) according to a first operation on a CA interface of the CA by a user, wherein the CA runs on a device on which a rich execution environment and a trusted execution environment are deployed and wherein the CA interface is a user interface that is in the rich execution environment;

triggering a trusted user interface (TUI) display request of a client application (CA), the triggering performed according to a first operation on a CA interface of the CA by a user, the CA running on a terminal, a rich execution environment and a trusted execution environment being deployed on the terminal, and the CA interface being in the rich execution environment;

switching a display environment of the CA from the rich execution environment to the trusted execution environment;

switching a display environment of the CA from the rich execution environment to the trusted execution environment according to the TUI display request; 

displaying a trusted application (TA) interface of the CA in the trusted execution environment, wherein the TA interface is used for sensitive information input;

displaying a trusted application (TA) interface of the CA in the trusted execution environment, the TA interface being used by the user to input personal information;

wherein the device comprises a display-related hardware device, the display-related hardware device is configured to display the CA interface and the TA interface, and switching the display environment of the CA from the rich execution environment to the trusted execution environment comprises: controlling, according to the TUI display request of the CA by using a driver that is of the display-related hardware device and that is in the rich execution environment, the hardware device to exit a current non-secure mode, wherein the non-secure mode is a running mode that corresponds to the hardware device and that is in the rich execution environment; and controlling, by using a driver that is of the hardware device and that is in the trusted execution environment, the display-related hardware device to enter a secure mode, wherein the secure mode is a running mode that corresponds to the hardware device and that is in the trusted execution environment.
6
wherein the switching the display environment of the CA from the rich execution environment to the trusted execution environment according to the TUI display request comprises: controlling the hardware device to exit a current non-secure mode, the controlling being performed according to the TUI display request of the CA using a driver of a display-related hardware device, the driver being in the rich execution environment, the display-related hardware device configured to display the CA interface and the TA interface, the non-secure mode corresponding to the hardware device, and the hardware device being in the rich execution environment; and controlling the hardware device to enter a secure mode, the controlling being performed according to first switching information using a driver of the hardware device and the driver is in the trusted execution environment, the first switching information indicating that the hardware device has exited the non-secure mode, the secure mode corresponds to the hardware device, and the hardware device is in the trusted execution environment.


Claims 2-20 of the instant application is equivalent in scope with Claims 2-17 of USPN 11,003,745.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. US2013/0254842 hereinafter referred to as Jang, in view of Banginwar et al. US2016/0364341 hereinafter referred to as Banginwar.
As per claim 1, Jang teaches a user interface switching method, comprising: triggering a trusted user interface (TUI) display request of a client application (CA) according to a first operation on a CA interface of the CA by a user, wherein the CA runs on a device on which a rich execution environment and a trusted execution environment are deployed and wherein the CA interface is a user interface that is in the rich execution environment (Jang Fig. 9, paragraph [0042]-[0043], [0051], [0063], user selects manual entry of ID/PW and triggers a secret user interface); 
switching a display environment of the CA from the rich execution environment to the trusted execution environment (Jang Fig. 3, Fig. 9, paragraph [0044], [0051], [0063], switching operation determines whether to operate under rich operation system or trusted operating system.  Trusted service application executes secret user interface and a login page is displayed)(It is obvious to one of ordinary skill in the art that a switch from the rich environment to the trusted environment occurs, since the user application is part of the rich environment while the trusted service application/secret user interface is part of the trusted environment); 
displaying a trusted application (TA) interface of the CA in the trusted execution environment, wherein the TA interface is used for sensitive information input (Jang Fig. 3, paragraph [0051], display login page.  User inputs ID/PW);
wherein the device comprises a display-related hardware device, the display-related hardware device is configured to display the CA interface and the TA interface, and switching the display environment of the CA from the rich execution environment to the trusted execution environment (Jang Fig. 3, Fig. 9, paragraph [0044], [0051], [0063], display user application and display secret user interface.  Switching operation determines whether to operate under rich operation system or trusted operating system.  Trusted service application executes secret user interface and a login page is displayed).
Jang does not explicitly disclose controlling, according to request of CA by using a driver that is of related hardware device and that is in rich execution environment, hardware device to exit a current non-secure mode, wherein the non-secure mode is a running mode that corresponds to the hardware device and that is in the rich execution environment; and 
controlling, by using a driver that is of the hardware device and that is in trusted execution environment, the related hardware device to enter a secure mode, wherein the secure mode is a running mode that corresponds to the hardware device and that is in the trusted execution environment.
Banginwar teaches controlling, according to request of CA by using a driver that is of related hardware device and that is in rich execution environment, hardware device to exit a current non-secure mode, wherein the non-secure mode is a running mode that corresponds to the hardware device and that is in the rich execution environment (Banginwar paragraph [0056], [0130], [0132]-[0133], [0169], The URTS and the guest OS may be referred to collectively as the rich execution environment (REE). Untrusted application makes a call to TA and the URTS invoke TA enter interrupt.  Exit ree); and 
controlling, by using a driver that is of the hardware device and that is in trusted execution environment, the related hardware device to enter a secure mode, wherein the secure mode is a running mode that corresponds to the hardware device and that is in the trusted execution environment (Banginwar paragraph [0133]-[0134], [0138], [0169], [0172], switch to tee.  TISR switch to the trusted view of TA and the trusted page table.  TRTS switch to trusted stack).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jang with the teachings of Banginwar to include exiting the non-secure mode and entering a secure mode because the results would have been predictable and resulted in exiting the ree and entering the tee when displaying the secret user interface.

As per claim 2, Jang in view of Banginwar teaches the method according to claim 1, wherein controlling the hardware device to enter the secure mode comprises: controlling, according to first switching information by using the driver that is of the hardware device and that is in the trusted execution environment, the hardware device to enter the secure mode, wherein the first switching information is used to indicate that the hardware device has exited the non-secure mode (Jang Fig. 3, Fig. 9, paragraph [0044], [0051], [0063], switching operation determines whether to operate under rich operation system or trusted operating system.  Trusted service application executes secret user interface and a login page is displayed; Banginwar paragraph [0133]-[0134], [0138], [0169], [0172], switch to tee.  TISR switch to the trusted view of TA and the trusted page table.  TRTS switch to trusted stack).

As per claim 3, Jang in view of Banginwar teaches the method according to claim 1, wherein displaying the TA interface of the CA in the trusted execution environment comprises: running, in the trusted execution environment, a TA corresponding to the CA; and displaying, in the trusted execution environment, the TA interface by invoking the display- related hardware device in the secure mode (Jang paragraph [0050]-[0051], trusted application in TEE and displaying secure user interface; Banginwar paragraph [0133]-[0134], [0138], [0169], [0172]).  

As per claim 6, Jang in view of Banginwar teaches the method according to claim 1, further comprising: switching from the TA interface to the CA interface according to a request for TUI display exit, wherein the request for TUI display exit is triggered by a second operation on the TA interface by the user (Jang Fig. 3, Fig. 4, paragraph [0051], [0063], returning to CA interface after entering ID/PW and logging in).  

As per claim 7, Jang in view of Banginwar teaches the method according to claim 6, wherein switching from the TA interface to the CA interface according to the request for TUI display exit comprises: controlling, according to the request for TUI display exit by using the driver that is of the display- related hardware device and that is in the trusted execution environment, the display-related hardware device to exit the secure mode (Jang Fig. 3, Fig. 4, paragraph [0051], [0063], returning to CA interface after entering ID/PW and logging in; Banginwar paragraph [0138]-[0139], TRTS invokes TA exit.  Exit tee); 
controlling, according to third switching information by using the driver that is of the display- related hardware device and that is in the rich execution environment, the display-related hardware device to enter the non-secure mode, wherein the third switching information indicates that the display-related hardware device has exited the secure mode (Jang Fig. 3, Fig. 4, paragraph [0051], [0063], returning to CA interface after entering ID/PW and logging in; Banginwar paragraph [0138]-[0140], exit tee and URTS switch back to untrusted.  Enter ree); and 
displaying, in the rich execution environment, the CA interface by invoking the display- related hardware device that has switched to the non-secure mode (Jang Fig. 3, Fig. 4, paragraph [0051], [0063], returning to CA interface after entering ID/PW and logging in).  


As per claims 8-10, 13-17 and 20, the claims claim a device and a non-transitory computer readable media essentially corresponding to the method claims 1-3 and 6-7 above, and they are rejected, at least for the same reasons.

Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Banginwar, and further in view of GlobalPlatform Device Technology Trusted User Interface API” hereinafter referred to as GlobalPlatform.
As per claim 4, Jang in view of Banginwar teaches the method according to claim 1.
Jang in view of Banginwar does not explicitly disclose further comprising: displaying TA interface, after determining that user of device has completed processing of a first event triggered in rich execution environment by using a response interface.  
GlobalPlatform teaches further comprising: displaying TA interface, after determining that user of device has completed processing of a first event triggered in rich execution environment by using a response interface (GlobalPlatform page 22, section 3.6, page 26 section 3.11, TA replays TUI screen when the REE event has been resolved)(It is obvious that the user finishes the REE event such as finishing a phone call event, power management event, notification events, etc.).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jang in view of Banginwar with the teachings of GlobalPlatform to include terminating and switching between user interfaces of different environments in order to securely manage the different user interfaces of the different environments.

As per claim 5, Jang in view of Banginwar teaches the method according to claim 1, wherein the method further comprises: controlling, according to the request for TUI display pause by using the driver that is of the display-related hardware device and that is in the trusted execution environment, the display- related hardware device to exit the secure mode (Jang Fig. 3, Fig. 9, paragraph [0051], [0063]; Banginwar paragraph [0141]-[0147], TISR switch to the untrusted view. Exit tee); 
controlling, according to second switching information by using the driver that is of the display-related hardware device and that is in the rich execution environment, the display-related hardware device to enter the non-secure mode, wherein the second switching information indicates that the display-related hardware device has exited the secure mode (Jang Fig. 3, Fig. 9, paragraph [0051], [0063]; Banginwar paragraph [0146]-[0148], URTS switches to untrusted view.  enter ree).
Jang in view of Banginwar does not explicitly disclose triggering a request for TUI display pause according to a first event triggered in rich execution environment;
displaying a response interface of the first event in the rich execution environment by invoking display-related hardware device that has switched to non-secure mode. 
GlobalPlatform teaches triggering a request for TUI display pause according to a first event triggered in rich execution environment (GlobalPlatform page 22, section 3.6, page 26 section 3.11, an event occurs in the REE and in response the TUI is terminated.  TUI is terminated and the display is given back to the REE);
displaying a response interface of the first event in the rich execution environment by invoking display-related hardware device that has switched to non-secure mode (GlobalPlatform page 22, section 3.6, page 26 section 3.11, an event occurs in the REE and in response the TUI is terminated.  TUI is terminated and the display is given back to the REE). 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jang in view of Banginwar with the teachings of GlobalPlatform to include terminating and switching between user interfaces of different environments in order to securely manage the different user interfaces of the different environments.

As per claims 11-12 and 18-19, the claims claim a device and a non-transitory computer readable media essentially corresponding to the method claims 4-5 above, and they are rejected, at least for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959. The examiner can normally be reached M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY TSANG/Primary Examiner, Art Unit 2495